Citation Nr: 1433727	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-42 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1943 to November 1945, as well as additional service in the Navy Reserve.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two July 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was not in receipt of service-connected disability compensation at the time of his death.  The appellant claims that the Veteran's alleged in-service asbestos exposure caused and/or contributed to the pulmonary and cardiac conditions that led to his death.  His April 1999 death certificate listed, as immediate causes, acute pulmonary edema, due to acute myocardial infarction, due to chronic ischemic heart disease.  Other significant conditions contributing to death, but not resulting in the underlying causes listed above, included high blood pressure and chronic obstructive pulmonary disease (COPD).  
Presently, the totality of the Veteran's military service is not reflected in the record.  While his active duty service has been verified, it is evident that he served in the Navy Reserves for many years after separating from active duty.  Additionally, his service personnel record is not associated with the claims file.  On remand, the personnel file should be obtained, to include the identification of any ships upon which the Veteran served and information concerning his specialties during service.  The dates of the Veteran's reserve service should be verified.  

Included in the claims file is an autopsy report of the Veteran's death, which notably includes evidence of pleural plaques.  Unfortunately, pages are missing from the autopsy report, including any conclusions that may have been reached as a result of the autopsy.  The AOJ must also attempt to obtain the complete autopsy report on remand.  

The appellant should also be requested to provide a release such that the AOJ can attempt to obtain any relevant medical treatment records, to include the records of his final illness and death from the Columbia Trident Medical Center.  

Additionally, the Board observes that VA has not obtained a medical opinion concerning the cause of the Veteran's death.  Here, the appellant's assertion that in-service asbestos exposure contributed to the Veteran's death (if the asbestos exposure is confirmed as at least as likely as not having occurred) is sufficient to necessitate a medical opinion on the issue.  38 U.S.C.A. § 5103A(a) (West 2002).

Concerning the claim for burial benefits, the appellant submitted a timely notice of disagreement (NOD), but the RO only addressed the issue of entitlement to service connection for the cause of the Veteran's death in the resulting September 2009 statement of the case (SOC).  When an appellant has filed an NOD and there is no SOC on file for the issue identified in the NOD, the Board must remand, not refer, the issues to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  As no SOC has been issued, an appeal of the issue of entitlement to burial benefits is not ready to be perfected.  An SOC for this issue must be issued on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's complete service personnel record.  

2.  If the service personnel record does not include the dates of the Veteran's service in the United States Navy Reserve, then appropriate additional development should be undertaken to verify his reserve service.  

3.  An analysis of the service personnel record should be performed to determine whether it is at least as likely as not that the Veteran had asbestos exposure in service.  If such a determination cannot be made solely based on the service personnel record, appropriate additional development should be undertaken to address the asbestos exposure issue. 

4.  Contact the appellant and request that she provide completed release forms (VA Form 21-4142) authorizing VA to request copies of (a) a complete autopsy report, and (b) any relevant treatment records from any private medical providers who treated the Veteran, to include the records of his final illness and death.

After the appellant has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the appellant cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the appellant and her representative of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

5.  If there is adequate evidence that the Veteran was exposed to asbestos while in service, the AOJ should obtain a medical opinion from a pulmonologist addressing whether such asbestos exposure contributed to the cause of the Veteran's death.  The pulmonologist is to be provided access to the claims folder, a copy of this remand, and any relevant records in Virtual VA and VBMS.  The pulmonologist must specify in the ensuing report that those sources were reviewed.  

Thereafter, the pulmonologist should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's in-service asbestos exposure (if any) contributed to the development of the acute pulmonary edema, COPD, or any of the other causes or conditions that contributed to his death, or otherwise contributed to the cause of the Veteran's death.  

The pulmonologist must provide a complete rationale in support of any opinions proffered.  If the pulmonologist is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

6.  After the development requested has been completed, the AOJ should review the medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

7.  Then, readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.

8.  After all development with regard to the claim for service connection for the cause of the Veteran's death has been completed, undertake all appropriate steps to issue the appellant an SOC addressing the issue of entitlement to burial benefits.  

Thereafter, if the appellant files a timely substantive appeal (VA Form 9) on the issue, the AOJ should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate, before submitting the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

